AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                   FILED
                                                                                                                    MAY 2 2 2019
                                      UNITED STATES DISTRICT COUR
                                                                                                            CLERK, U.S. ':', 1ST~IC'T COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                             SO        RN DISTrl.iCT OF CALIFORNIA
                                                                                                       BY                            DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMIN
                                 V.                                 (For Offenses Committed On or After November 1, 1987)


        JOSE ALFREDO GUTIERREZ-DURON (1)                            Case Number:            19CR1347-BAS

                                                                    CRAIG SMITH OF FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number       19245104

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)          ONE (1) OF THE INFORMATION

D     was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                   Nature of Offense                                                                     Number(s)
8:1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                                 1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is           dismissed on the motion of the United States.

      Assessment: $100 REMITTED.



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                 •       Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    MAY20, 2019
                                                                    Date of Imposition of Sentence



                                                                    HON. CYNTHIA BASHANT
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE ALFREDO GUTIERREZ-DURON (1)                                         J udgrnent - Page 2 of 2
CASE NUMBER:              19CR1347-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
